Title: From Benjamin Franklin to James Logan, 17 February 1750
From: Franklin, Benjamin
To: Logan, James


[February 17, 1750]
I send Whiston’s Life. He seems to me to have been a man of great industry and little prudence. I have been lame these two weeks past, but am now so much better, that I think I shall be able to wait on you next week with Mr. Kalm. We had a very bright appearance of the Aurora Borealis last night. When I have the pleasure of seeing you, I shall give you a full account of the affairs of the Academy, which go on with all the success that could be expected.
